Case 16-25251        Doc 32     Filed 05/13/19     Entered 05/13/19 15:31:10          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 25251
         Sharon Deramus

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/05/2016.

         2) The plan was confirmed on 09/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/16/2018.

         5) The case was Dismissed on 01/24/2019.

         6) Number of months from filing to last payment: 29.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-25251              Doc 32           Filed 05/13/19    Entered 05/13/19 15:31:10                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $21,548.08
           Less amount refunded to debtor                                 $1,660.03

 NET RECEIPTS:                                                                                             $19,888.05


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $4,000.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $871.80
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,871.80

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 American General Financial/Springleaf Fi   Unsecured      2,892.00            NA              NA            0.00       0.00
 Avant Inc                                  Unsecured      4,090.00            NA              NA            0.00       0.00
 Capital One Bank                           Unsecured         697.00        826.47          826.47        380.50        0.00
 Central Cred Un of IL                      Unsecured         165.00           NA              NA            0.00       0.00
 Choice Recovery Inc                        Unsecured         401.00           NA              NA            0.00       0.00
 City of Chicago Department of Water        Secured        2,155.00           0.00        2,155.00      2,155.00        0.00
 Cook County Treasurer                      Secured       11,340.76       1,822.64        1,822.64      1,822.64      70.64
 Cook County Treasurer                      Unsecured           0.00      9,518.12        9,518.12        785.16        0.00
 Health Technology Res.                     Unsecured         495.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company            Unsecured         697.00        696.86          696.86        320.83        0.00
 Midland Funding LLC                        Unsecured      1,248.00       1,310.74        1,310.74        603.46        0.00
 Midland Funding LLC                        Unsecured      1,493.00       1,562.40        1,562.40        719.33        0.00
 Midland Funding LLC                        Unsecured      1,636.00       1,636.60        1,636.60        753.49        0.00
 Northwestern Medical Faculty Fnd.          Unsecured         834.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured           0.00      2,212.04        2,212.04      1,018.42        0.00
 Portfolio Recovery Associates              Unsecured      2,105.00       2,183.28        2,183.28      1,005.18        0.00
 Portfolio Recovery Associates              Unsecured         242.00        223.17          223.17        102.75        0.00
 Quantum3 Group                             Unsecured      1,339.00       1,435.71        1,435.71        661.00        0.00
 Quantum3 Group                             Unsecured      1,948.00       2,103.72        2,103.72        968.55        0.00
 Quantum3 Group                             Unsecured      1,305.00       1,370.57        1,370.57        631.01        0.00
 Recording, Radio & Film Connections        Unsecured      5,302.00            NA              NA            0.00       0.00
 Springleaf Financial Services              Secured        3,784.00       2,922.32        2,922.32      2,922.32      95.97
 Sprint                                     Unsecured         153.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-25251        Doc 32      Filed 05/13/19     Entered 05/13/19 15:31:10             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $2,922.32          $2,922.32            $95.97
       All Other Secured                                  $3,977.64          $3,977.64            $70.64
 TOTAL SECURED:                                           $6,899.96          $6,899.96           $166.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $25,079.68          $7,949.68              $0.00


 Disbursements:

         Expenses of Administration                             $4,871.80
         Disbursements to Creditors                            $15,016.25

 TOTAL DISBURSEMENTS :                                                                     $19,888.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
